Citation Nr: 0404983	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease as a residual of beriberi (diagnosed as hypertensive 
cardiovascular disease).

2.  Entitlement to service connection for avitaminosis.

3.  Entitlement to service connection for pellagra.

4.  Entitlement to service connection for peptic ulcer.

5.  Entitlement to service connection for chronic dysentery.

6.  Entitlement to service connection for malnutrition.

7.  Entitlement to service connection for organic residuals 
of frostbite.

8.  Entitlement to service connection for arthritis.

9.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for malaria.

10.  Entitlement to service connection for irritable bowel 
syndrome.

11.  Entitlement to service connection  for psychosis.

12.  Entitlement to service connection  for helminthiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
December 1945.  The veteran's status during this period was 
as follows:  pre-war service from September 1941 to December 
1941, beleaguered from December 1941 to May 1942, missing in 
May 1942, prisoner of war from May 1942 to January 1943, no 
casualty from January 1943 to April 1945, status under MPA 
terminated in April 1945, and Regular Philippine Army from 
April 1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Philippines.

As discussed more fully below, the issues of entitlement to 
service connection for ischemic heart disease as a residual 
of beriberi (diagnosed as hypertensive cardiovascular 
disease), entitlement to service connection for arthritis, 
whether new and material evidence has been submitted to 
reopen the claim for service connection for malaria, 
entitlement to service connection for irritable bowel 
syndrome, entitlement to service connection  for psychosis, 
and entitlement to service connection  for helminthiasis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.    Malnutrition, pellagra, chronic dysentery, and organic 
residuals of frostbite were not shown in service.

3.  Avitaminosis and peptic ulcer were not present during 
active service and it has not been shown by the most 
probative evidence that the veteran has avitaminosis and 
peptic ulcer that are related to service.


CONCLUSIONS OF LAW

1.  Avitaminosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 5103A, 
5107  (2003).

2.  Pellagra was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 5103A, 
5107  (2003).

3.  Peptic ulcer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 5103A, 
5107  (2003).

4.  Chronic dysentery was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
5103A, 5107  (2003).

5.  Malnutrition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 5103A, 
5107  (2003).

6.  Organic residuals of frostbite were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 5103A, 5107  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
The VCAA eliminates the requirement that a claim be well 
grounded before VA's duty to assist arises.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence to substantiate his or her claim, 
unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  Upon 
careful review of the claims folder the Board finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
September 2001 rating decision and the August 2002 Statement 
of the Case provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that it clearly notifies 
him of the evidence necessary to substantiate his claims.  

By letter dated in January 2001, the RO informed the veteran 
of what evidence was needed to substantiate the claims and 
advised him of how responsibilities in developing the record 
are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also advised the veteran to send in any 
other additional information or evidence in support of his 
claim by a specified date, indicating a period of 60 days. 
Specifically, the RO stated, "Please send us this evidence 
as soon as possible, preferably within 60 days.  If it is 
received more than one year after the date of this letter, 
any benefits to which you may be entitled may not be payable 
for any period prior to the date the evidence is received."  
A second letter was sent in August 2001, which also advised 
the veteran of the evidence needed to substantiate the claims 
and how responsibilities in developing the record were 
divided.  The RO further advised, "If we don't receive the 
information or evidence within that time, we will decide your 
claim based only on the evidence we have received and any VA 
examinations or medical opinions.  If the information or 
evidence is received within one year from the date of this 
letter, and we decide that you are entitled to VA benefits, 
we may be able to pay you from the date we received your 
claim.  If the evidence isn't received within one year from 
the date of this letter, and we decide that you are entitled 
to VA benefits, we can only pay you from the date we receive 
the evidence."  

The Board finds that in both the January and August letters 
the advisements regarding deadlines for submitting additional 
evidence clearly establish that the veteran's entitlement 
will not definitely be altered until one year from the 
letter.  Submission of evidence within the 60-day period is 
clearly a preference.  Furthermore, these advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  Finally, the Board notes that the veteran submitted 
evidence in January 2002, more than 60 days after the date of 
the development letter.  Over two years have transpired since 
the veteran received the development letter.  Under the 
circumstances of the letters' advisements and the amount of 
time provided for development, the Board finds the VA has 
complied with the Federal Court's decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Board also observes that the 
development letters were all sent before the veteran's claims 
were adjudicated.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004)(ruling that a development 
letter must be sent prior to the initial adjudication of the 
claim).

The record shows that the RO has secured the veteran's 
service medical records, private records, and VA outpatient 
records and examination reports.  The veteran was afforded a 
thorough VA physical and mental examination.  The veteran did 
not indicate the existence of any outstanding Federal 
government record that could substantiate his claims.  Nor 
did he refer to any other records that could substantiate his 
claims.  In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal an Affidavit of Philippine 
Army Personnel signed by the veteran in February 1946.  The 
affidavit indicates the veteran denied any wounds and illness 
from 8 December 1941 to the date of return to military 
control.  

The veteran completed a Former POW Medical History (VA Form 
10-0048) in March 1984.  He endorsed acquiring the following 
diseases while in captivity: malaria, worms, skin disease, 
vitamin deficiency, and beriberi.  He indicated he had the 
following symptoms: chest pain, rapid heart beats, poor night 
vision, hearing disorder, toothache, tooth abscess, loss of 
teeth, sore tongue, dry scaly skin, numbness or weakness in 
the legs, sunburn, boils, pale skin, vomiting, diarrhea, 
chills, aches or pains in the muscles and/or joints, frequent 
urination, and swelling of the muscles.  

The veteran underwent a VA compensation and pension physical 
examination in April 1984.  He complained of chest pain, 
chronic productive cough, low back pain, joint pains, and 
numbness of the extremities with weakness and dysuria.  The 
veteran reported that as a result of malnutrition and 
inhumane treatment during his POW captivity, he has periodic 
attacks of low back pain, chest pains, and chronic cough.  
The examiner noted consultations completed in 1974 and 1975 
that concluded with a diagnosis of compression fracture of 
the fourth lumbar vertebra.  The veteran indicated that he 
was told in January 1984 that he suffered from numbness in 
the extremities, dysuria, and body weakness, as well as 
beriberi.  Following a physical examination, the pertinent 
diagnosis was "no medical evidence of current existence of 
disability resulting from nutritional deficiencies."

In November 2000, E.A., M.D. certified that the veteran was 
under her medical care due to the following diseases because 
of his age: arthritis, bronchitis, irritable bowel syndrome, 
peptic ulcer, and avitaminosis.

The veteran underwent a C&P exam for infectious, immune, and 
nutritional disabilities in February 2001.  The examiner 
reviewed the claims file and a POW VA examination from 1984, 
which found no beriberi and no evidence of disability from 
nutritional deficiencies.  The veteran reported a medical 
history of losing approximately 10 kilograms (kg.) weight, 
accompanied by bipedal edema.  He took no medicines.  He 
reported he recovered his usual weight two months after being 
released from captivity.  He noticed a gradual weight loss in 
1999, he attributes to aging.  Physical examination revealed 
no active skin lesion, no mucosal lesion, no chelosis and no 
pedal edema.  The diagnosis was no evidence of malnutrition 
or avitaminosis.

During the examination of the stomach, duodenum, and 
peritoneal adhesions, the veteran complained of occasional 
epigastric pain occurring twice a week.  He denied any 
medications.  He reported a medical history of on and off 
abdominal pain while a POW due to not having enough to eat.  
He was not taking any medicines.  He indicated he had 
consulted a physician in 1997, complaining of epigastric pain 
on and off.  He stated he was treated for peptic ulcer 
disease; he could not recall the medicines he took.  Physical 
examination revealed slight epigastric tenderness, slightly 
hyperactive sounds, and slight loss of weight.  An upper 
gastrointestinal series was done, which was interpreted to be 
essentially negative.  The diagnosis was peptic ulcer disease 
not found.

The veteran underwent a C&P exam for mental disorders in June 
2001.  His subjective complaint was stomach problem, which 
began when the veteran became a prisoner of war.  Medical 
history included home parenteral nutrition since the 1960s, 
heart disease since the 1950s, stomach problems in service, 
and prostate problems.  The veteran reported being 
hospitalized two times for stomach problems and prostate 
problems.  


II.  Analysis

Review of the record indicates that the veteran does not have 
a current diagnosis of avitaminosis, malnutrition, peptic 
ulcer, pellagra, chronic dysentery, or organic residuals of 
frostbite.  The Court has held that in order to prevail on 
the issue of service connection, there must be medical 
evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The medical 
evidence reflects the absence of any diagnosis for pellagra, 
chronic dysentery, and organic residuals of frostbite.  
Consequently, service connection is not warranted for these 
disorders and reasonable doubt is not for application.    

The Board notes that a private physician certified diagnoses 
of avitaminosis and peptic ulcer, while no evidence of these 
disorders was found during VA physical examinations.  
Consequently, a determination of the relative probative value 
of the medical evidence was pivotal in resolving the 
veteran's entitlement to service connection for avitaminosis 
and peptic ulcer.  In this regard, it is important to note 
that the United States Court of Appeals for the Federal 
Circuit has held that the Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In examining the medical evidence in 
this case, the Board notes initially that the veteran did not 
submit a release for Dr. A's treatment records.  Thus, there 
are no contemporaneous records to show that the diagnoses of 
avitaminosis and peptic ulcer are based on examination and 
treatment of the veteran.  Moreover, there is no indication 
that the veteran's medical history was reviewed.  In 
contrast, the VA examination reports indicate that the 
examiner recorded a thorough medical history and summary of 
the veteran's subjective complaints.  A thorough examination 
was performed and the claims file was reviewed prior to the 
final examination report.  The Board finds that the thorough, 
open nature of the VA examinations provide a more probative, 
credible picture than the private physician's cursory 
statement.  Accordingly, the preponderance of the evidence is 
against the claim and the Board finds that service connection 
for avitaminosis and peptic ulcer is not warranted.  
Consequently, reasonable doubt does not assist the veteran in 
this matter.


ORDER

Service connection for avitaminosis is denied.

Service connection for malnutrition is denied.

Service connection for peptic ulcer is denied.

Service connection for pellagra is denied.

Service connection for chronic dysentery is denied.

Service connection for organic residuals of frostbite is 
denied.


REMAND

Initially, the Board observes the veteran's Notice of 
Disagreement indicates he disagreed with the September 2001 
rating decision as to every issue, not just the denial of the 
disorders he referenced as examples.  Review of the VA Form 9 
makes clear that he also disagreed with the denial of service 
connection claim for irritable bowel syndrome, psychosis, and 
helminthiasis.  When there has been an initial RO 
adjudication of a claim and a Notice of Disagreement as to 
its denial, the claimant is entitled to a Statement of the 
Case, and the RO's failure to issue a statement of the case 
is a procedural defect.  Malincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, as to the issues of entitlement to 
service connection for irritable bowel syndrome, psychosis, 
and helminthiasis, the Board is required to remand these 
claims for issuance of an appropriate Statement of the Case.

Review of the record indicates a previous diagnosis of 
arthritis, which included arthritis in the lumbosacral 
region.  The first diagnosis of record is seen in January 
1975 when a private physician interpreted an x-ray of the 
lumbar region to show an old compression fracture at L4.  The 
diagnosis was post-traumatic arthritis of the lumbar spine.  
X-ray of the lumbar spine in March 1975 was interpreted to 
show hypertrophic degenerative disease, lumbar spine with 
bilateral sacroiliac arthritis.  The veteran indicated in a 
Former POW Medical History (VA Form 10-0048) from March 1984 
that he was injured in his lumbar spine during his capture.  
In April 1984, a VA examiner diagnosed hypertrophic 
degenerative disease, lumbar spine, lumbosacral, and both 
sacroiliacs.  Although the veteran recently underwent VA 
examinations, none of these examinations appears to have 
included an orthopedic evaluation to determine the nature, 
status, or etiology of any arthritic disorder.  In light of 
the veteran's service history as a POW and his medical 
history of degenerative disease in the lumbar spine, a VA 
examination is necessary to determine whether a nexus exists 
between service and any current degenerative disorders.  See 
Hilkert v. West, 11 Vet. App. 284 (1998) (The statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.); See also Floyd v. Brown, 9 Vet. App. 88, 93 
(1996).  If a diagnosis is not supported by the findings on 
the examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2003).

Further review of the veteran's March 1984 Former POW Medical 
History shows that, although the veteran did not claim a 
history of swelling of the legs and/or feet, he did indicate 
he had swelling of the muscles while in captivity.  The 
medical evidence reflects diagnoses of current heart 
disorders by private physicians, as well as VA examiners.  As 
early as April 1984, arteriosclerosis, generalized and 
hypertension, essential were diagnosed.  And a June 2001 
echocardiagraphic report discloses an interpretation of 
concentric left ventricular hypertrophy with segmental wall 
motion abnormality suggestive of coronary artery disease with 
normal left ventricular systolic function, but with evidence 
of biventricular diastolic dysfunction.  While the examiner 
noted in April 1984 that there were no signs of beriberi, it 
is not evident from recent examinations whether the veteran's 
current cardiovascular disorders are related to beriberi or 
beriberi heart disease, or are otherwise related to the 
veteran's service.  Accordingly, the Board finds that an 
additional examination is needed to address this issue.

The Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals,) CAVC has held that section 5103(a), as 
amended by the VCAA and § 3.159(b), as recently amended, 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  In this case, the RO 
issued assistance letters in January 2001 and August 2001.  
Although the letter advised the veteran of what evidence was 
necessary to show service connection, it did not apprise the 
veteran of what was needed to reopen a claim based on new and 
material evidence.  The RO's failure to issue a development 
letter consistent with the notice requirements of the VCAA 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

Additional due process requirements may be applied as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra, Charles, 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter to include obtaining any medical 
records not currently on file that are 
identified pursuant to that letter.

3.  After associating all records 
received pursuant to the development 
requested pursuant to the paragraphs 
above with the claims file, the RO should 
then arrange for a cardiovascular 
examination with an appropriate examiner.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and a review of the evidence 
in the claims folder, including service, 
private and VA medical records, the 
provider should express opinions as to 
the following:

 (a) What is the diagnosis of any heart 
disability (or disabilities) present 
during service or within one year of 
service;

 (b) What is diagnosis of the veteran's 
current heart disability (or 
disabilities); 

(c)  If the veteran has such a disability 
(or disabilities) the examiner is 
requested to provide an opinion, based 
upon the examination results and the 
history in the claims file, regarding the 
etiology of any diagnosed heart 
disability found to be preset, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any currently diagnosed heart disorder 
was caused by military service or a 
service-connected disability (including 
beriberi or beriberi heart disease) or 
whether such an etiology or relationship 
is less than likely (less than a 50-50 
probability).  

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate. 
 
4.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an appropriate 
medical provider to determine the nature, 
status and etiology of any arthritis 
disability.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the provider should express opinions as 
to the following:

(a) What is the diagnosis of any 
arthritic disability present during 
service or within one year of service;

(b) What is the diagnosis of the 
veteran's current arthritic disability, 
if any (Please specify whether any 
current diagnosis is post-traumatic);

(c) What is the degree of medical 
probability (in percentages) that there 
is a causal relationship between the 
veteran's current arthritic disability, 
if present, and any injury or disease of 
service origins.  In reaching this 
opinion, the physician should proceed 
first on the basis that the correct 
medical history is that recorded in the 
contemporary medical treatment records in 
service and the post-service medical 
records.  In the alternative the 
physician may formulate an opinion on the 
basis of medical history different from 
that reflected in the contemporary 
medical records.  If the physician bases 
an opinion upon a medical history 
materially different from that in the 
contemporary treatment records, the 
physician should explain the basis for 
reliance on that history.  

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claims 
as the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
ischemic heart disease as a residual of 
beriberi (diagnosed as hypertensive 
cardiovascular disease), entitlement to 
service connection for arthritis, and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for malaria.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

6.  The RO should issue a Statement of 
the Case with regard to the issues: 
entitlement to service connection for 
irritable bowel syndrome, entitlement to 
service connection  for psychosis, and 
entitlement to service connection  for 
helminthiasis.  The RO is reminded that 
any Statement of the Case issued with 
respect to these issues must contain all 
applicable laws and regulations, and the 
appellant must be advised of the time in 
which to perfect his appeal.  Only if the 
appellant files a timely substantive 
appeal should these issues be certified 
to the Board for appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



